Title: From George Washington to Alexander Hamilton, 3 July 1795
From: Washington, George
To: Hamilton, Alexander


          
            (Private, & perfectly confidential)
            My dear Sir,
            Philadelphia 3d July 1795
          
          The treaty of Amity, Commerce and Navigation, which has lately been before the Senate, has, as you will perceive, made its public entry into the Gazettes of this city. Of course the merits, & demerits of it will (especially in its unfinished state) be freely discussed.
          It is not the opinions of those who were determined (before it was promulgated) to support, or oppose it, that I am sollicitous to obtain; for these I well know rarely do more than examine the side to which they lean, without giving the reverse the consideration it deserves; possibly without a wish to be apprised of the reasons, on which the objections are founded. My desire is to learn from dispassionate men, who have knowledge of the subject, and abilities to judge of it, the genuine opinion they entertain of each article of the instrument; and the result of it in the aggregate. In a word, placed on the footing the matter now stands, it is, more than ever, an incumbent duty on me, to do what propriety, and the true interest of this country shall appear to require at my hands on so important a subject, under such delicate circumstances.
          You will be at no loss to perceive, from what I have already said, that my wishes are, to have the favorable, and unfavorable side of each article stated, and compared together; that I may see the bearing and tendency of them: and, ultimately, on which side the balance is to be found.
          This treaty has, I am sensible, many relations, which, in deciding thereon, ought to be attended to; some of them too are of

an important nature. I know also, that to judge with precision of its commercial arrangements, there ought likewise to be an intimate acquaintance with the various branches of commerce between this Country and Great Britain as it now stands; as it will be placed by the treaty; and as it may affect our present, or restrain our future treaties with other nations. All these things I am persuaded you have given as much attention to as most men; and I believe that your late employment under the General government afforded you more opportunities of deriving knowledge therein, than most of them who had not studied and practiced it scientifically, upon a large & comprehensive scale.
          I do not know how you may be occupied at present; or how incompatible this request of mine may be to the business you have in hand. All I can say is, that however desirous I may be of availing myself of your sentiments on the points I have enumerated, and such others as are involved in the treaty, & the resolution of the Senate; (both of which I send you, lest they should not be at hand) it is not my intention to interrupt you in that business; or, if you are disinclined to go into the investigation I have requested, to press the matter upon you: for of this you may be assured, that with the most unfeigned regard—and with every good wish for your health & prosperity I am Your Affecte friend and Obedient Servant
          
            Go: Washington
          
          
            P.S. Admitting that his B: Majesty will consent to the suspension of the 12th article of the treaty, is it necessary that the treaty should again go to the Senate? or is the President authorized by the resolution of that body to ratify it without?
            
              G.W.
            
          
        